PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/791,893
Filing Date: 14 Feb 2020
Appellant(s): Comcast Cable Communications, LLC



__________________
Paul A. Leicht
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 8-11, 13-15 and 17-19 are rejected 35 U.S.C. 102(a) (1) or (a) (2) as anticipated by Rao et al (US 2019/0362055) or, in the alternative, under 35 U.S.C. 103 as being obvious over Rao et al (US 2019/0362055).
			
Regarding Claims 1 and 15, Rao discloses a computing device (e.g., see Fig. 1, -100 or Fig. 7, -700) with corresponding method, comprising: 
one or more processors (702); and memory storing instructions (704) that, when executed by the one or more processors, cause the computing device to: 
receive, from a user device, a request for a content asset (e.g., see Fig. 1; such as receive a content request 106 from a user device 104); 
determine an expected time associated with processing a license associated with the content asset for the user device (e.g., see Para 35; Para 46; Para 56; Para 81; such as a playback request (e.g., by transmitting a content request 106 to the content service 100) to the time when the license 118 and/or content key is received by the user device 104 may introduce higher latency; a session time to effectuate a DRM license request and/or provisioning process in the illustrated architecture may be similar to a single network round trip (e.g., two network traversals); the average wait time for a user of the device may be three times a UDP message network traversal; In effect, the total time of the illustrated interactions (Fig. 3) may be one third of the time for a similar TCP protocol; and determine a sufficient time for a content and/or DRM service to respond to a licensing provisioning request without interrupting content playback); 
send, to the user device, an unsecured portion of the content asset, wherein a size of the unsecured portion of the content asset is based on the determined expected time (e.g., see Para 81; Para 83; such as a first initial portion that is not encrypted; wherein a size of the unsecured portion of the content asset is based on the determined expected time), or alternatively, be obvious to send the first portion based on the determined expect time so as to provide sufficient time for a content and/or DRM service to respond to a licensing provisioning request without interrupting content playback; and 
send, after processing the license, a secured portion of the content asset (e.g., see Para 81; Para 83; such as a second portion following the initial portion that is encrypted and/or otherwise protected).

Regarding Claims 2 and 17, Rao further discloses the determining the expected time associated with processing the license is at least based on an expected time associated with the user device receiving the license (e.g., see Abstract; Para 5; Para 23; Para 35; Para 38; Para 58; Para 81).

Regarding Claims 3, 14 and 18, Rao further discloses the determining the expected time associated with processing the license is at least based on a condition of a network (e.g., see Para 38; Para 78).

Regarding Claims 4, 13 and 19, Rao further discloses the determining the expected time associated with processing the license is at least based on a quantity of requests received from other devices (e.g., see Para 78; such as based on the number of demands).

Regarding Claim 5, Rao discloses or render “the size of the unsecured portion of the content asset comprises a size configured to have a playing time corresponding to the determined expected time for the user device to receive the requested license” to be obvious (see Para 35; Para 46; Para 56; Para 81; since the system knows the expected time associated with processing the license, as a result, would determine or obvious to determine a size of the first portion of the content asset or be obvious to determine).

Regarding Claim 8, Rao discloses a method comprising: 
receiving, from a user device, a request for a content asset (e.g., see Fig. 1; such as receive a content request 106 from a user device 104); 
determining, based on an expected time associated with processing a license associated with the content asset, a first portion of the content asset (see Para 81); 
sending, to the user device, the first portion of the content asset, wherein the first portion of the content asset is unsecured (see Para 81); and 
sending, after processing the license, a second portion of the content asset, wherein the second portion of the content asset is secured (see Para 81).

Regarding Claim 9, Rao discloses or render “the determining the first portion of the content asset comprises determining, based on the expected time associated with processing the license, a size of the first portion of the content asset” to be obvious (see Para 35; Para 46; Para 56; Para 81; since the system knows the expected time associated with processing the license, as a result, determine or obvious to determine a size of the first portion of the content asset or be obvious to determine).

Regarding Claim 10, Rao discloses or render “the determining the first portion of the content asset comprises determining, based on the expected time associated with processing the license, a portion of the content asset that has a playing time corresponding to the determined expected time associated with processing the license” to be obvious (see Para 35; Para 46; Para 56; Para 81; since the system knows the expected time associated with processing the license, as a result, determine or obvious to determine a size of the first portion of the content asset or be obvious to determine).

Regarding Claim 11, Rao further discloses the method comprises sending the license to the user device (e.g., see Fig. 6, -608; Para 85).


5.	Claims 6, 7, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US 2019/0362055) as applied to claims 1, 8 and 15 above, and further in view of Park (US 2017/0316185).

Regarding Claims 6, 12 and 20, Rao is not explicit about the sending the unsecured portion of the content asset comprises sending the user device a first manifest associated with the unsecured portion of the content asset; and wherein the sending the secured portion of the content asset comprises sending the user device a second manifest associated with the secured portion of the content asset.
However, in an analogous art, Park equally discloses the sending the unsecured portion of the content asset comprises sending the user device a first manifest associated with the unsecured portion of the content asset (see Para 38; such as allows a user to obtain and/or use digital content such as data, audio, video, picture, and/or other content and related data. The content may, for example, be media data in raw or compressed formats, and may carry one or more forms of meta-data, such as video manifests and the like); and wherein sending the secured portion of the content asset comprises sending the user device a second manifest associated with the secured portion of the content asset (see Para 4; Para 26; such as a second manifest associated with secure portion of the content asset with license data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao to include the sending the unsecured portion of the content asset comprises sending the user device a first manifest associated with the unsecured portion of the content asset; and wherein the sending the secured portion of the content asset comprises sending the user device a second manifest associated with the secured portion of the content asset, as taught by Park to takes advantage of standard protocol to simplify design and operation, thus save efforts and cost.

Regarding Claims 7 and 16, Rao is not explicit about sending, to the user device, at least one manifest, wherein the at least one manifest comprises data associated with the unsecured portion of the content asset and data associated with the secured portion of the content asset.
However, in an analogous art, Park equally discloses sending, to the user device, at least one manifest, wherein the at least one manifest comprises data associated with the unsecured portion of the content asset (see Para 38) and data associated with the secured portion of the content asset (see Para 4; Para 26; such as a second manifest associated with secure portion of the content asset with license data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rao to include sending, to the user device, at least one manifest, wherein the at least one manifest comprises data associated with the unsecured portion of the content asset and data associated with the secured portion of the content asset, as taught by Park to takes advantage of standard protocol to simplify design and operation, thus save efforts and cost.
(2) Response to Argument
In reference to Appellant’s arguments (pages 3-4)
Paragraph 35 of Rao merely states that "the number of messages exchanged from the time a user device 104 issues a playback request (e.g., by transmitting a content request 106 to the content service 100) to the time when the license 118 and/or content key is received by the user device 104 may introduce higher latency." That is merely a comment by the authors of Rao. There is no teaching or suggestion of "determining an expected time associated with processing a license," as recited in claims 1 and 15.
Examiner’s response
Examiner respectfully disagrees. Even though the disclosure cited above in Para 35 is the comments made by the author of the reference; nevertheless, a determination step still has to be made in order to jump to the corresponding conclusion or comments that a request to the content service to the time when the license is received by the user device may introduce higher latency. Since the recited phrase “may introduce higher latency” can be reasonably interpreted as determine an expected time; thus, Rao would have taught or suggested the limitation of "determining an expected time associated with processing a license," as recited in claims 1 and 15.
In reference to Appellant’s arguments (page 4)
Similarly, in paragraph 46, in the context of a discussion about maintaining session state in a database, the authors of Rao merely comment that “[i]n some implementations, a session time to effectuate a DRM license request and/or provisioning process in the illustrated architecture may be similar to a single network round trip (e.g., two network traversals).” That is merely the conjecture of the authors, and generally discusses a possible session time period once the process is completed. There is no teaching or suggestion of “determining an expected time associated with processing a license,” as recited in claims 1 and 15.
Examiner’s response
Examiner also disagrees. As a claim is given broadest interpretation in view of the specification, a session time may be similar to a single network round trip can be reasonably interpreted as an expected time and one of ordinary skill in the art would recognize this conclusion of comment or statement is derived from at least a certain type of determination.
In reference to Appellant’s arguments (page 4)
Paragraph 56 is no different. The authors of Rao merely comment that “the average wait time for a user of the device [in Fig. 3] may be three times a UDP message network traversal,” and that because “[a] TCP connection may involve at least three IP packets to establish a socket connection, while UDP may involve a single IP packet network traversal ..., the total time of the illustrated interactions may be one third of the time for a similar TCP protocol.” Again, this is just author commentary discussing benefits of using the particular UDP protocol as opposed to using the TCP protocol. There is no teaching or suggestion of “determining an expected time associated with processing a license,” as recited in claims 1 and 15.
Examiner’s response
Examiner also disagrees. Given broadest interpretation of a claim, the recitation of “…the average wait time for a user of the device [in Fig. 3] may be three times a UDP message network traversal” or “…the total time of the illustrated interactions may be one third of the time for a similar TCP protocol” would disclose and read on the limitation of "determining an expected time associated with processing a license," as recited in claims 1 and 15.
In reference to Appellant’s arguments (page 4)
Paragraph 81 also fails to disclose the claimed determining step. While this paragraph describes “providing an initial first portion of content in the clear, initiating a license request process, and later using a received license to render a remaining encrypted portion of the content,” which “may provide sufficient time for a content and/or DRM service to respond to a licensing provisioning request without interrupting content playback” (emphasis added), this excerpt discusses hypothetical results of Rao’s process. There is no discussion of an active step of “determining an expected time associated with processing a license,” during Rao’s process described with reference to paragraph 81, and as recited in claims 1 and 15. This feature of claims1 and 15 is missing from Rao.
Examiner’s response
Examiner also disagrees. One of ordinary skill in the art would recognize Rao clearly discloses the limitation of “determining an expected time associated with processing a license” via the citation of “may provide sufficient time for a content and/or DRM service to respond to a licensing provisioning request without interrupting content playback”. Since an expected time associated with processing a license must be determined in order to guarantee a licensing provisioning request without interrupting content playback.
In reference to Appellant’s arguments (page 5)
Because Rao does not teach “determining an expected time associated with processing a license,” Rao cannot, and does not, teach “sending ... an unsecured portion of [a] content asset, wherein a size of the unsecured portion of the content asset is based on the determined expected time,” as further recited in claims 1 and 15. With respect to this feature, the Final Office Action again refers to paragraph 81 of Rao and also refers to paragraph 83. But paragraph 83 does not cure the deficiency of paragraph 81 discussed above. Like paragraph 81, paragraph 83 merely describes that protected content delivered to a user device “may comprise a first initial portion that is not encrypted and/or otherwise protected and a second portion following the initial portion that is encrypted and/or otherwise protected.” Again, there is no teaching of “determining an expected time associated with processing a license,” let alone “sending ... an unsecured portion of [a] content asset, wherein a size of the unsecured portion of the content asset 1s based on the determined expected time,” as recited in claims 1 and 15.
Examiner’s response
Examiner also disagrees. Para 83 of Rao may only describe that first initial portion as clear (not protected) content and the following second portion as secure content; However, Para 81of Rao providing further disclosure to cure the deficiency of Para 83 by disclosing providing sufficient time (an expected time) for the first initial portion delivery of a requested media content so as not to interrupt media content playback.
In reference to Appellant’s arguments (page 6)
Again, as discussed above in connection with claims 1 and 15, there is no mention whatsoever in paragraph [0081] of Rao of “determining ... a first portion of [a] content asset” and “based on an expected time associated with processing a license associated with the content asset,” as recited in claim 8. Indeed, Rao does not appear to describe at all how any portion of a content asset is determined, let alone “determining [a first portion], based on an expected time associated with processing a license associated with the content asset,” as recited in claim 8.
Examiner’s response
Examiner also disagrees. As already responded in the previous arguments that an expected time (such as sufficient time) for an initial first portion must be determined in order to make sure a media content is played back without interruption.
In reference to Appellant’s arguments (page 8)
… and then the authors state that this “may provide sufficient time for a content and/or DRM service to respond to a licensing provisioning request without interrupting content playback” (emphasis added). By use of the word “may,” the authors clearly were not sure if the described steps would “provide sufficient time for a content and/or DRM service to respond to a licensing provisioning request without interrupting content playback”.
Examiner’s response
Examiner also disagrees. One of ordinary skill in the art would have recognized a need to determine an expected time such as sufficient time for the first portion, i.e., clear or unencrypted portion, of the requested media content so as not to interrupt the media content play back.
In reference to Appellant’s arguments (page 8)
More importantly, there is no mention whatsoever of “determining an expected time associated with processing a license,” nor basing the size of an initial unsecured portion of a content asset on the determined expected time, as recited in claims 1 and 15. The Office’s conclusion that “one of ordinary skill in the art would recognize that a determination step must be made” can only be based on the impermissible use of hindsight after reading the Appellant’s specification.
Examiner’s response
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426
                                                                                                                                                                                                        Conferees:
/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426
                                                                                                                                                                                                        /NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.